DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Applicants' arguments, filed 12/23/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1) Claims 1, 4, 5, 8, 26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz (US 2010/0159028). This rejection also applies to newly added claims 27-28.
	Shultz teaches “a topical lotion comprising: a stable emulsion including a carboxylic acid, peroxycarboxylic acid (peracid), a peroxide (oxidizing agent), a barrier component, and a fragrance” (p. 7, para. [0045] Embodiment 1).
	Accordingly, the prior art teaches a composition comprising a peracid formulated as a lotion.  As a lotion the composition is capable of being deposited on or in a skin patch, as per claim 27.
	Shultz teaches, “wherein the peroxide is hydrogen peroxide” (oxidizing agent) (Id. at para. [0053]), as per claims 4-5.
	Shultz further teaches, “In some embodiments, the composition includes one or more carboxylic acids and one or more peroxides.  The carboxylic acid included is the composition reacts with the peroxide to produce peroxycarboxylic acid.  The carboxylic acid can be any carboxylic acid of sufficient solubility. Exemplary carboxylic acids aliphatic carboxylic acids containing up to 6 carbon atoms in which the alkyl part of the chain can be substituted” (p. 2, para. [0013]).
	Since Shultz teaches a specific embodiment comprising water, 4% hydrogen peroxide (oxidizing agent) and 2% acetic acid (parent carboxylic acid of the peroxyacid) (p. 3, Table 1, Sample 1), the composition comprises peroxyacetic acid, as per claim 1. The ratio of oxidizing agent to carboxylic acid was 2:1, as per claims 1 and 8.
Since the prior art composition comprises a peroxyacid, a parent carboxylic acid of the peroxyacid, and an oxidizing agent, it is capable of being used for wound healing, as per claim 26, 28, and being deposited on or in a skin patch.
Regarding the amended concentration ranges, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the prior art ingredients are effective against bacteria, it would have been obvious to the person having ordinary skill in the art at the time of applicant’s invention to modify the amount of each ingredient by routine optimization to determine optimum or workable ranges.

2) Claim 20, 23, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz (US 2010/0159028) as applied to claims 1, 4, 5, 8, 26 above, and further in view of Hilgren et al., (US 6,627,657).

Since Shultz teaches, “the composition includes one or more carboxylic acids and one or more peroxides”, where “the carboxylic acid can be any carboxylic acid of sufficient solubility”, where “[e]xemplary carboxylic acids include low molecular weight aliphatic carboxylic acids containing up to 6 carbon atoms in which the alkyl part of the chain can be substituted” (p. 2, para. [0013]), it would have been obvious to include maleic acid and the corresponding peroxymaleic acid.
Hilgren, below, teaches suitable examples of carboxylic acids for reacting with hydrogen peroxide to produce the corresponding peroxycarboxylic acids (col. 9, lines 34-37), where specific examples of carboxylic acids include “maleic acid” (col. 8, lines 45-47).
Accordingly, it would have been obvious for the compositions of Shultz to further comprise maleic acid and peroxymaleic acid.


3) Claims 1, 4, 5, 8, 20, 23, 24, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilgren et al., (US 6,627,657). This rejection also applies to newly added claims 27-28.
Hilgren et al. teaches combining peroxycarboxylic acids with hydrogen peroxide to form an antimicrobial santitizing compositions (Abstract).  
liquid consisting of carboxylic acid, hydrogen peroxide, peroxycarboxylic acid (peracid), quaternary ammonium compound, stabilizing agent, hydrotrope, surfactant and water (col. 15, Table A).
Accordingly, the prior art teaches a composition comprising a peracid formulated as a liquid.  As a liquid the composition is capable of being deposited on or in a skin patch, as per claim 27.
Hilgren et al. teaches, “the invention includes an equilibrium mixture of a percarboxylic acid, hydrogen peroxide, and a carboxylic acid resulting from an acid-catalyzed equilibrium reaction between hydrogen peroxide and a carboxylic acid to form a peroxycarboxylic acid” (col. 5, lines 46-50).
Hilgren et al. teaches a specific embodiment of a “Use Solution” comprising POAA (peroxyacetic acid), 529ppm H2O2 (hydrogen peroxide), 282ppm AA (acetic acid/parent carboxylic acid) POOA (peroxyoctanoic acid) OA (octanoic acid) (col. 23, Example 4, Table 10).
The ratio of oxidizing agent to carboxylic acid, in terms of concentration, is 1.87, which falls within the claimed ratio of 0.5:1 to 6:1.
Here, Hilgren et al. teaches a peroxy acid, parent carboxylic acid, oxidizing anent and one other peroxyacid, as per claim 23.  
Hilgren teaches “any peroxycarboxylic acid that can be prepared from the acid-catalized equilibrium reaction between a carboxylic acid described above and hydrogen peroxide” (col. 9, lines 34-37).  The carboxylic acid "described above" includes “any compound of the formula R—(COOH)n in which R can be hydrogen, alkyl, alkenyl, alicyclic group, aryl, heteroaryl, or heterocyclic group, and n is 1, 2, or 3".  Specific maleic acid and glutaric acid (col. 8, lines 45-47), and “acetic acid” (col. 8, line 40), which form peroxymaleic acid and peroxyacetic acid when combined with the peroxide.
The compositions may comprise mixtures of carboxylic acids insofar as they are taught to comprise hydrotopes, which are “useful in a composition of the invention when mixtures of precursive carboxylic acids are used” (col. 13, lines 1-3).
Accordingly it would have been obvious for the compositions of Hilgren to comprise water, acetic acid, maleic acid, peroxyacetic acid, peroxymaleic acid and an oxidizing agent, as per claims 20 and 24.
Since the compositions comprise combination of acetic acid, peroxyacetic acid, and hydrogen peroxide, they would have been capable of being used as wound healing compositions, as per claim 26, 28 and being deposited on or in a skin patch, as per claim 27..
Concerning the amended concentration ranges, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the prior art ingredients are effective against bacteria, it would have been obvious to the person having ordinary skill in the art at the time of applicant’s invention to modify the amount of each ingredient by routine optimization to determine optimum or workable ranges.



Response to Arguments
Applicant argues that the instant claims are not obvious over Shultz or Hilgren insofar as it does not teach or suggest that the composition is formulated for wound healing (p. 5).
However, the patentability of the product depends on the recited components and “not on the use or purpose of that structure [/product].” Catalina Mktg., 289 F.3d at 809.  
Since the prior art compositions comprise a peroxyacid its corresponding parent carboxylic aid and an oxidizing agent, they are capable of treating wounds.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612